Citation Nr: 0833956	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  00-20 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether a December 1971 decision of the Board of 
Veterans' Appeals (Board) that denied entitlement to service 
connection for a back disorder should be revised or reversed 
on the basis of clear and unmistakable error.

2.  Whether a December 1971 decision of the Board that denied 
an increased rating for a chin scar should be revised or 
reversed on the basis of clear and unmistakable error.


REPRESENTATION

Moving party represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran (moving party) served on active duty from 
December 1966 to December 1969.

This case comes before the Board on motion by the moving 
party alleging clear and unmistakable error (CUE) in a 
December 1971 Board decision that denied entitlement to 
service connection for a back disorder and an increased 
rating for a chin scar.  The moving party moved the Board to 
find that the December 1971 decision was clearly and 
unmistakably erroneous.  Motions for review on the basis of 
CUE in the prior Board decision were received from the moving 
party's representative in April 2008 and August 2008.  The 
April 2008 and August 2008 written submissions by the 
representative specifically alleged CUE in the December 1971 
Board decision.  38 C.F.R. § 20.1400(a) (2007).

In an August 2008 informal hearing presentation, the veteran 
claimed that a September 1970 RO decision denying him a 
compensable rating for a shell fragment wound of the arm 
constituted a clear and unmistakable error (CUE).  As that 
claim has not been developed for appellate review, the Board 
refers it to the RO for appropriate action.

The appellate issues of entitlement to service connection for 
a low back disability and temporomandibular joint (TMJ) are 
the subject of a separate Board decision.


FINDINGS OF FACT

1.  The December 1971 Board decision that denied entitlement 
to service connection for a back disorder was adequately 
supported by the evidence then of record and was not 
undebatably erroneous.  The record does not demonstrate that 
the correct facts, as they were known in December 1971, were 
not before the Board in December 1971, or that incorrect laws 
or regulations were applied or that correct laws or 
regulations were not applied.

2.  The December 1971 Board decision that denied an appeal 
for an increased rating for a chin scar was adequately 
supported by the evidence then of record and was not 
undebatably erroneous.  The record does not demonstrate that 
the correct facts, as they were known in December 1971, were 
not before the Board in December 1971, or that incorrect laws 
or regulations were applied or that correct laws or 
regulations were not applied.


CONCLUSIONS OF LAW

1.  The December 1971 Board decision that denied entitlement 
to service connection for a back disorder was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 310 (West 1964 & 
Supp. V 1969); 7111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306(a) (1971); 20.1400-20.1411 (2007).

2.  The December 1971 Board decision that denied an increased 
rating for a chin scar was not clearly and unmistakably 
erroneous.  38 U.S.C. §§ 310 (West 1964 & Supp. V 1969); 7111 
(West 2002); 38 C.F.R.§ 4.118 (Diagnostic Code 7800) (1971); 
20.1400-20.1411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The notice and duty to assist provisions of the law and 
regulations are not applicable to CUE claims.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Therefore, discussion of 
the notice provisions in this case is not required.  
38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411 (2007).

The veteran argues that the December 1971 Board decision that 
denied service connection for a back disorder and an 
increased rating for a chin scar was clearly and unmistakably 
erroneous.  The Board, however, does not find CUE in the 
December 1971 decision.

The Board has the authority to revise a prior Board decision 
on the grounds of CUE. 38 U.S.C.A. § 7111.  A claim 
requesting review under this statute may be filed at any time 
after the underlying decision is made.

Under the provisions of 38 C.F.R. § 3.105(a) (2007), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.

A determination that a prior decision involved CUE involves 
the following three-prong test:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  38 C.F.R. § 
20.1403(c).  Examples of situations that are not CUE are: (1) 
changed diagnosis.  A new medical diagnosis that "corrects" 
an earlier diagnosis considered in a Board decision.  (2) 
Duty to assist. VA's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  38 C.F.R. § 20.1403(a).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  Mere disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92 (1995).  A decision 
regarding CUE must be made on the basis of the law and 
evidence at the time of the decision at issue.

A motion for revision of a prior Board decision based on CUE 
must be in writing, and must be signed by the moving party or 
that party's representative.  The motion must include the 
name of the veteran; the name of the moving party, if other 
than the veteran; the applicable VA file number; and, the 
date of the Board decision to which the motion relates.  If 
the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with these requirements shall be dismissed without 
prejudice to re-filing.  38 C.F.R. § 20.1404(a).

The motion claiming CUE in a Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and an 
explanation of why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirements.  38 C.F.R. § 20.1404(b).  Motions which fail to 
comply with the requirements shall be dismissed without 
prejudice to refilling.  Disabled American Veterans v. Gober, 
234 F.3d 682 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b).

Back Disorder

In April 2008 and August 2008, the veteran filed motions 
alleging CUE in a December 1971 Board decision.  The veteran 
contends that the Board's failure to satisfy its duty to 
assist in the development of his claim for service connection 
for a back disorder rendered the December 1971 Board decision 
clearly and unmistakably erroneous.  Second, he disagrees 
with the way in which the Board weighed and evaluated the 
facts in the case.  Finally, he contends that the Board 
failed to correctly apply statutory or regulatory provisions 
extant at the time of the December 1971 decision.  Based upon 
those arguments, the Board finds that the motion adequately 
sets forth an alleged specific error of fact or law in 
accordance with 38 C.F.R. § 20.1404(b).  Accordingly, the 
Board will proceed with an analysis of the veteran's motion.

In a December 1971 decision, the Board found that the 
veteran's back disorder clearly and unmistakable existed 
prior to service, that the pre-existing back disorder had not 
been aggravated by his service, and that his back disorder 
was not incurred in or aggravated by his service.

First, the veteran claims that the Board's failure to satisfy 
its duty to assist in the development of his claim in 
connection with the December 1971 rating decision rendered 
that decision clearly and unmistakably erroneous.  
Specifically, he asserts that the Board improperly concluded 
that the veteran's back disorder pre-existed his service 
because no development had been undertaken to obtain pre-
service medical records that were relevant to his claim.  
Presumably, had those records been available to and 
considered by the Board, he would have been granted service 
connection for his back disorder.  Generally, however, a 
failure in the duty to assist cannot give rise to CUE, nor 
does it result in grave procedural error so as to vitiate the 
finality of a prior, final decision.  Cook v. Principi, 318 
F.3d 1334 (Fed.Cir. 2002).  Therefore, the veteran's argument 
based on a failure in the duty to assist is unavailing.

Second, the veteran also challenges the Board's reliance upon 
his statements concerning a back injury that was sustained 
from a car accident prior to his service.  He also challenges 
the accuracy of the June 1971 VA examiner's diagnosis of 
chronic lumbosacral strain with a developmental disparity in 
the length of his legs.  In this regard, the veteran has 
essentially claimed that the Board improperly weighed and 
evaluated the evidence which is not the type of error that 
rises to the level of clearly and unmistakably erroneous.  
Fugo v. Brown, 6 Vet. App. 40 (1993).  The evidence of record 
was sufficient to support the finding of the Board in the 
December 1971 decision and there is no CUE, about which 
reasonable minds cannot differ.

Finally, the veteran contends that the Board failed to 
properly apply statutory and regulatory provisions extant at 
that time.  Specifically, he contends that the Board failed 
to properly apply the presumptions of soundness, aggravation, 
and combat in its December 1971 decision denying him service 
connection for a back disorder.  At the time of the December 
1971 decision, the record included the veteran's claim for 
benefits, his service medical records, and a June 1971 VA 
examination.

The veteran's service medical records include a September 
1966 examination which reflects a normal clinical evaluation 
of the spine.  Additional records reflect complaints of a 
back pain and reflect diagnoses of lumbosacral myalgia, 
minimal rotoscoliosis, and lumbosacral strain.  The records 
also contain statements made by the veteran that he injured 
his back prior to service in a car accident.  However, the 
October 1969 separation examination reflects a normal 
clinical evaluation of the spine.

In June 1971, the veteran was afforded a VA examination after 
which he was diagnosed with chronic lumbosacral strain 
associated with a developmental disparity in the length of 
his legs.

The law that was in effect in December 1971 stated that, 
service connection may be granted for a disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C. 
§ 310.

A veteran who served during a period of war or between 
February 1, 1955, and August 4, 1964, both dates inclusive, 
is presumed in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service will 
rebut the presumption.  38 U.S.C. § 311, 337(West 1964 & 
Supp. V 1969).

A pre-existing injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C. § 353 (West 1964 & Supp. V 1969); 38 C.F.R. § 3.306 
(1971).

The law also provided that, for the purposes of § 310, every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C. § 311 (West 1964 & 
Supp. V 1969), 38 C.F.R. § 3.304 (a), (b) (1971).

History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b) (1)

Satisfactory lay or other evidence that an injury or disease 
was incurred in or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C. § 354(b) (West 1964 & 
Supp. V 1969); 38 C.F.R. § 3.304(d) (1971).

On the basis of the evidence before the Board at the time of 
its December 1971 decision, and upon review of the law that 
was then in effect, the Board cannot conclude that the 
December 1971 Board decision was clearly and unmistakably 
erroneous.  While the service medical records reflect 
complaints of low back pain and the veteran's statements that 
he injured his back prior to service, a June 1971 VA 
examination reflects a diagnosis of chronic lumbosacral 
strain associated with a developmental disparity in the 
length of his legs.  Given the evidence then of record, the 
Board finds that there was a reasonable basis upon which to 
find that there was clear and unmistakable evidence that the 
veteran's back disorder pre-existed his service and was not 
incurred in or aggravated by his service.  That decision was 
consistent with the evidence then of record and the law and 
regulations in effect at that time.  Therefore, the Board 
finds that its December 1971 decision properly considered and 
applied the presumptions of soundness and aggravation in 
denying the veteran's claim for service connection.

While the Board did not address the combat presumption 
pursuant to 38 U.S.C. § 354(b) in its December 1971 decision, 
application of this presumption requires that the competent 
evidence shows that the veteran has a current disability that 
is related to his service, which was not the case at the time 
of the Board's decision.  Here, it is debatable that applying 
the combat presumption would have manifestly changed the 
outcome of the Board's decision.  Where any change in outcome 
is uncertain or debatable, any error committed does not 
constitute clear and unmistakable error.  The Board's 
December 1971 decision was consistent with the evidence then 
of record and the laws and regulations in effect at that 
time.  Thus, the Board finds that CUE is not found on that 
basis.

The current CUE claim would have the Board reweigh that 
evidence and arrive at a different conclusion.  However, a 
CUE claim cannot succeed unless the error compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  The present 
case does not compel that conclusion.

Chin Scar

The veteran contends that the Board's December 1971 decision 
constituted CUE in failing to award him a separate 10 percent 
rating under 38 C.F.R. § 4.73 (DC 5325) for a through and 
through wound to the chin.  He also contends that the Board 
failed to consider whether he was entitled to an 
extraschedular rating and failed to send the case to the 
Compensation & Pension Service in accordance with 38 C.F.R. 
§ 3.321(b)(1), which also constituted CUE.  Based upon these 
arguments, the Board finds that the motion adequately sets 
forth an alleged specific error of fact or law in accordance 
with 38 C.F.R. § 20.1404(b).  Accordingly, the Board will 
proceed with an analysis of the veteran's motion.

In a December 1971 decision, the Board denied the veteran's 
claim for an increased rating for a chin scar.

At the time of the December 1971 Board decision, the record 
included the veteran's claim for benefits, his service 
medical records, and VA examinations dated in March 1970 and 
June 1971.

The veteran's service medical records reflect that he had an 
immature scar under his lower lip with slight contracture.

In March 1970, the veteran was afforded a VA examination 
which revealed that his chin was lacerated by a missile 
during service which left an unfavorable transverse scar in 
the mid-part of the chin.  The veteran indicated that when 
the muscle got tired he could not open his mouth as wide as 
he once could and felt some fatigue in the temporomandibular 
joint (TMJ), especially when chewing gum.  In 1970, he 
underwent two revisions of his scar.  A June 1971 VA 
examination reflects that his scar was adjudged well-healed 
without any functional disturbance.

Under the law that was in effect in December 1971, the 
veteran's scar was rated as 10 percent disabling under 
Diagnostic Code (DC) 7800 which provided for a 10 percent 
rating for moderate or disfiguring scars of the head, face, 
or neck.  Muscle injury to the facial muscles were rated 
under DC 5325 which provided for a minimum rating of 10 
percent if the muscle injury to the face interfered to any 
extent with mastication.  38 C.F.R. § 4.118 (1971).

On the basis of the evidence before the Board at the time of 
its December 1971 decision, and upon review of the law that 
was then in effect, the Board cannot conclude that the 
December 1971 Board decision was clearly and unmistakably 
erroneous.  On VA examination in March 1970 the veteran 
indicated that he was able to chew gum, albeit with fatigue, 
and on VA examination in June 1971 his facial scar was 
adjudged well-healed without any functional disturbance.  At 
the time, there was no evidence that the veteran's facial 
muscle injury caused interference to any extent with 
mastication or chewing because the June 1971 examination 
found no functional disturbance.  Therefore, there was no 
basis upon which the Board could award a separate 10 percent 
rating under DC 5325 and the failure to do so does not amount 
to CUE.

Finally, the veteran claims that the Board's December 1971 
decision constituted CUE for not considering whether the 
veteran was entitled to an extraschedular rating for his 
service-connected scar disability or referring the claim to 
the Director of Compensation and Pension Service for such 
extraschedular consideration.  38 C.F.R. § 3.321(b) (1971).

In that regard, the law that was in effect in December 1971 
stated that ratings shall be based as far as practicable, 
upon the average impairments of earning capacity with the 
additional proviso that the Administrator shall from time to 
time readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Chief Benefits Director or the Director, 
Compensation, Pension, and Education Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

Given the evidence then of record, the Board finds that there 
was a reasonable basis for not referring the veteran's claim 
for consideration of an extraschedular rating or for awarding 
the same.  There is no evidence that the veteran was 
hospitalized for treatment of his scar other than for 
revisions of the same.  Neither does the record reflect 
marked interference with his employment solely due to his 
service-connected scar.  For those reasons, the Board finds 
that the implied finding that referral for consideration of 
the assignment of an extraschedular rating for this 
disability was not warranted is a reasonable analysis of the 
evidence.  Even if the Board had referred the case out to the 
Director, it is debatable that having done so would have 
manifestly changed the outcome of the Board's decision.  
Where any change in outcome is uncertain or debatable, any 
error committed does not constitute clear and unmistakable 
error.  The Board's December 1971 decision was consistent 
with the evidence then of record and the laws and regulations 
in effect at that time.  Thus, the Board finds that CUE is 
not found on that basis.

In sum, the Board concludes that the December 1971 rating 
decision that denied service connection for a low back 
disorder and an increased rating for a chin scar was not 
clearly and unmistakably erroneous.


ORDER

The December 1971 Board decision was not clearly and 
unmistakably erroneous in denying service connection for a 
back disorder or an increased rating for a chin scar.  The 
motion for revision is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


